                           Case 1:20-cr-00133-JSR Document 9 Filed 01/24/20 Page 1 of 9

    AO 98 (Rev. 12/11) Appearance Bond
                                                                                                                           ORIGINAL
                                              UNITED STATES DISTRICT COURT
                                                                          for the
                                                         Southern      District of New York

                        United States of America                              )
                                         V.                                   )
                                                                              )      20 M 651
                        FREDERICK SCHEININ
                                                                              )
       ---~----                                                               )
                                  Defendant

                                                               APPEARANCE BOND

                                                               Defendant's Agreement
    I, -·-----~FREDERICK SCHEININ                                   (defendant), agree to follow every order of this court, or any
    court that considers this case, and I further agree that this bond may be forfeited if I fail:
                ( ~ ) to appear for court proceedings;
                ( ~ ) if convicted, to surrender to serve a sentence that the court may impose; or
                ( ~ ) to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                     Type of Bond
    ( ~ ) ( 1) This is a personal recognizance bond.

    ( X) (2) This is an unsecured bond of$                  100,000 PRB ________ _

    ( D ) (3)     This is a secured bond of$           - - - ~ - - - - ~ - - - - - - , secured by:

            (D )      (a) $   -----~-~
                                                           , in cash deposited with the court.

            (D )      (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                      (describe the cash or other property, including claims on it -such as a lien. mortgage, or loan - and attach proof of
                      ownership and value):



                     If this bond is secured by real property, documents to protect the secured interest may be filed of record.

            ( 0 ) (c)      a bail bond with a solvent surety (attach a copy of the bail bond. or describe it and identify the surety):
                    - - - - - - ~




                                                         Forfeiture or Release of the Bond

    Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
    agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
    security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
    may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
    interest and costs.
I
                          Case 1:20-cr-00133-JSR Document 9 Filed 01/24/20 Page 2 of 9
                                                                                                                                    Page 2

    AO 98 (Rev 12/11) Appearance Bond



    Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
    security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
    serve a sentence.

                                                             Declarations

    Owners hip of the Property. I, the defendant - and each surety - declare under penalty of perjury that:
             (1)     all owners of the property securing this appearance bond are included on the bond;
             (2)     the property is not subject to claims, except as described above; and
             (3)     I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
             while this appearance bond is in effect.

    Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions of
    release set by the court or had them explained to me. I agree to this Appearance Bond.




     I, the defendant- and each surety- declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)

                                                                            ,--~-                              /
                                                                              ✓


    Date:     /
                                                                                                        Defendant's signature
                                                                                                                                             I
                                                                                                                                                 r
                                                                                                                                        ~
                                                                                                    /
                                                                                                                     I
                          CLINT H. SCHEININ
                           Surety/property owner -                                   Surety/property owner - signature and date
                                                                                                                                                 , l




                          CHERYLE. LANGE
                           Surety/property owner -                                       urety/property owner -~ignature and date




                           Surety/property owner -                                   Surety/property owner - signature and date




                                                                    CLERK OF COURT


    Date:
                                                                                           Signature of Clerk or Deputy Clerk-

                                                                                    ,1          l
    Approved.

    Date: - - - ~ - - -
                                                                            1.JiAU,fJHOLAS CHIUCHIOLO


!
                        Case 1:20-cr-00133-JSR Document 9 Filed 01/24/20 Page 3 of 9

AO 199A (Rev. 12/11) Order Setting Conditions of Release                                            Page 1 of-~--- Pages



                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                           Southern   District of   New York



                    United States of America                               )
                                   V.                                      )
                                                                           )        20 MAG 651
                    FREDERICK SCHEININ                                     )
                               Defendant                                   )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:
                                                                                            Place




      on                                -~----------~---------~--------------
                                                                          Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                            Case 1:20-cr-00133-JSR Document 9 Filed 01/24/20 Page 4 of 9

AO 1998 (Rev 12/11) Additional Conditions of Release                                                                              Page      of      Pages

                                                ADDITIONAL CONDITIONS OF RELEASE
       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( 0)    (6) The defendant is placed in the custody of:
            Person or organization                     ----------------- ---------------
            Address (only if above is an organi=ation)                      ____               - ~ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             City and state                                             ________                          Tel. No.        _________
who agrees to (a) supervise th~defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                       Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                   Custodian                                     Date
( 12] ) (7) The defendant must:
       ( X ) (a) submit to supervision by and report for supervision to the STRI_C_T_P_R_E_TRIA_L ~QPERV_ISION_ _ _ _
                 telephone number        __ __ _             , no later than _ _ - ~ - - _ _ _ _ _ __
       (   ) (b) continue or actively seek employment.
       ( 0) (c) continue or start an education program.
       (12]) (d) surrender any passport to:       PSA (& NO NEW APPLICATIONS) - ~ - - - - - __
       ( 0) (e) not obtain a passport or other international travel document.
       (•)   (f) abide by the following restrictions on personal association, residence, or travel:

       (0 )   (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                  including:                             ------~------------------------·--------




       ( X ) (h) get medical or psychiatric treatment:         MENTAL HEALTH EVALUATION/TREATMENT AS DIRECTED BY PTS

       (•)    (i) return to custody each _ _      _ _     at            o'clock after being released at                o'clock for employment, schooling,
                  or the following purposes:

       (0 )   U) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                 necessary.
       ( X ) (k) not possess a firearm. destructive device, or other weapon.
       ( 0 ) (1) not use alcohol ( 0 ) at all ( 0 ) excessively.
       ( 0 ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                 medical practitioner.
           ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                 random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                 prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                 accuracy of prohibited substance screening or testing.
           ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                 supervising officer.
       ( X ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                 ( 0) (i) Curfew. You are restricted to your residence every day ( 0) from - - ~ ~ _ to _ _ _ _ , or ( 0 ) as
                              directed by the pretrial services office or supervising officer; or
                 ( X ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                             medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                             activities approved in advance by the pretrial services office or supervising officer; or
                 ( 0 ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                             court appearances or other activities specifically approved by the court.
       ( X ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                 requirements and instructions provided.
                 (0 ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                        supervising officer.
       (0 )   (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                  arrests, questioning, or traffic stops.
             Case 1:20-cr-00133-JSR Document 9 Filed 01/24/20 Page 5 of 9



                           ADDITIONAL CONDITIONS OF RELEASE
( [8] ) (s) $100,000 PRB TO BE CO-SIGNED BY 2 FINANCIALLY RESPONSIBLE PERSONS; TRAVEL LIMITED TO
            SONY /EDNY; SURRENDER TRAVEL DOCUMENTS (& NO NEW APP LI CATIO NS); STRICT PRETRIAL
       SUPERVISION; MENTAL HEAL TH EVALUATION/TREATMENT AS DIRECTED BY PTS; HOME
       DETENTION; ELECTRONIC MONITORING; GPS; DEFT NOT TO POSSESS FIREARM/DESTRUCTIVE
       DEVICE/OTHER WEAPON; DEFT TO BE DETAINED UNTIL ALL CONDITIONS ARE MET; DEFT MUST
       SURRENDER ALL FIREARMS/PERMIT AND PROVIDE WRITTEN VERIFICATION TO PTS; DEFT NOT
       TO POSSESS INTERNET CAPABLE DEVICES AND IS NOT TO ACCESS INTERNET UNLESS FOR
       EMPLOYMENT PURPOSES; DEFT TO SUBMIT TO COMPUTER MONITORING OF ANY DEVICES
       REQUIRED FOR EMPLOYMENT; NO UNSUPERVISED CONT ACT WITH MINORS; DEFT SHALL NOT
       ACCESS SOCIAL MEDIA; DEFT SHALL NOT POSSESS OR ACCESS CHILD PORNOGRAPHY IN ANY
       FORM, INCLUDING IMAGES OR DEPICTIONS OF MINORS IN THE NUDE OR SEXUALLY EXPLICIT
       POSITIONS; DEF SHALL RESIDE AT HIS PARENTS HOME IN LONG ISL~A_N_D~~~-
       BA/L MODIFIED BY USMJ KATHERINE H. PARKER ON 1/23/20
       DEFENDANT SHALL RESIDE IN HIS QUEENS APARTMENT AS APPROVED BY PTS.
       DEFENDANT SHALL NOT TRAVEL WITHIN 2 BLOCKS OF PS 150.
       THE ABOVE CONDITIONS ARE MODIFICATIONS TO AND REPLACE THE CONDITION THAT THE
       DEFENDANT RESIDE AT HIS PARENTS HOME WHICH PTS FOUND UNSUITABLE.
                          Case 1:20-cr-00133-JSR Document 9 Filed 01/24/20 Page 6 of 9
AO 199C (Rev. 09/08) Advice of Penalties                                                                   Page _ _ _ of _ _ _ Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:                  FREDERICK SCHEININ                   20 MAG 651

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
       years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                               Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                      '/

                                                                                FREDERICK SCHEININ


                                                                                         City and State




                                             Directions to the United States Marshal

(0 )    The defendant is ORDERED released after processing.
( D)    The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
        defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
        produced before the appropriate judge at the time and place specified.


Date:
                                                                                  Judicial Officer ·s Signature


                                                   ------------- - - - - - - - - - · - - - - - - - - - -                          -    -

                                                                                     Printed name and title
                              Case 1:20-cr-00133-JSR Document 9 Filed 01/24/20 Page 7 of 9
    AO l 99C (Rev. 09/08) Advice of Penalties                                                        Page _ _ _ of _ _ _ Pages

                         DISTRIBUTION:      COURT   DEFENDANT   PRETRIAL SERVICE   U.S. ATTORNEY      U.S MARSHAL




                                                                                      Scuther-n Listl"ict cf i"ite'tt ~ uk.

                                                                                                The l?nn.,
                                                                                               ,.._anhattan
                                                                                               \t'estcheste..-
                                                                                                ~cdda11d
                                                                                                 Lu:tcheu
                                                                                                 C>r-arnte
                                                                                                 l)u:tnam
                                                                                                 Sullh·an

                                                                                      l:astern Listtid cf i"ite'tt .,.c:..-k.

                                                                                       l?nckbn (l'.irntS C.cunb)
                                                                                       Cueens (Cueem Ccunb)
                                                                                    Staten 1s1a11u ll<H.:nmcno t:cunlYJ
                                                                                      Lc:mt bland {-.auau Sc Suffelk.)




I
                       Case 1:20-cr-00133-JSR Document 9 Filed 01/24/20 Page 8 of 9


DOCKET No. 20MAG65 l                                               DEFENDANT Frederick Scheinin
                 ~c....c=.-~--------
AUSA Nicholas Chiuchiolo                                           DEF.' S COUNSEL _,T~a~m=a=ra"'-""G""'iw~a=--=----=,_-----
                                                                   0   RETAINED   IZI FEDERAL DEFENDERS O CJ A O PRESENTMENT ONLY
•   None                      INTERPRETER NEEDED
                                                                              0 DEFENDANT WAIVES PRETRIAL REPORT

IZI Rule 5 D Rule 9 D Rule 5(c)(3) D Detention Hrg.                     DATE OF ARREST 01/16/2020                • voL. SURR.
                                                                        TIME OF ARREST _5_·3~0~P~M~---           • ON WRIT
D Other: - - - - - - - - - - - - - - -                                  TIME OF PRESENTMENT 1/17 4·00


                                                       BAIL DISPOSITION
                                                                                                   0 SEE SEP. ORDER
0 DETENTION ON CONSENT W /0 PREJUDICE                           0 DETENTION: RISK OF FLIGHT/DANGER IZI SEE TRANSCRIPT
•• DETENTION   HEARING SCHEDULED FOR:
     AGREED CONDITIONS OF RELEASE     ---------
 • DEF.RELEASED ON OWN RECOGNIZANCE                           ·,,., .       ~
 IZI $ 100 000     PRB IZI 2      FRP                                       .~
 • SECURED BY$_ _ _ _ _ _ CASH/PROPERTY: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _·--_-_-··-_-_,_··
IZI TRAVEL RESTRICTED TO SDNY/EDNY/_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
0 TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
IZI SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)
IZI PRETRIAL SUPERVISION: 0 REGULAR IZI STRICT • AS DIRECTED BY PRETRIAL SERVICES
• DRUG TESTING/TREATMT AS DIRECTED BY PTS IZI MENTAL HEALTH EV AL/TREATMT AS DIRECTED BY PTS
• DEF.TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT
• HOME INCARCERATION IZI HOME DETENTION • CURFEW IZI ELECTRONIC MONITORING IZI GPS
• DEF.TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES
• DEF.TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
IZI DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
IZI DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
• DEF.TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: - - - - - - - - - -
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ; REMAINING CONDITIONS TO BE MET BY: _ _ _ __

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

-D must surrender all firearms/permit and provide written verification to PTS
- D not to possess Internet capable devices and is not to access Internet unless for employment purposes
- D to submit to computer monitoring of any devices required for employment
- No unsupervised contact with minors
- D shall not access social media
- D shall not possess or access child pornography in any form, including images or depictions of minors in the nude or
sexually explicit positions
- D shall reside at his parents home in Long Island
• DEF.ARRAIGNED; PLEADS NOT GUILTY                         • CONFERENCE BEFORE D.J. ON
• DEF.WAIVES INDICTMENT                                                                ------
• SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL _ _ _ _ __
For Rule 5(c)(3) Cases:
0 IDENTITY HEARING WAIVED                                      0 DEFENDANT TO BE REMOVED
•   PRELIMINARY HEARING IN SDNY WAIVED                         •   CONTROL DATE FOR R E M O V A L : - - - ~ ~ ~ - - - - - - -


PRELIMINARY HEARING DATE: 2-18-2020                            IZI ON DEFENDANT'S CONSEl'-TT

DATE: 0J/17/2020
                                                                                                 ~+!@2tLA
                                                                            UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
WHITE (original)-COURT FILE     PINK- U.S. ATTORNEY'S OFFICE             YELLOW - U.S. MARSHAL      GREEN - PRETRIAL SERVICES AGENCY
Rev'd 2016
                           Case 1:20-cr-00133-JSR Document 9 Filed 01/24/20 Page 9 of 9




DOCKETNo. 20MAG651                                                        DEFENDANT Frederick Scheinin
                   -----------
AUSA Nicholas Chiuchiolo                                                  DEF.'S COUNSEL -T=am=ar=a~G-i~w=a---~-----
                                                                          0    RETAINED   121 FEDERAL DEFENDERS O CJA O PRESENTMENT ONLY
•   None                        INTERPRETER NEEDED
                                                                                      0 DEFENDANT WAIVES PRETRIAL REPORT

D Rule 5 D Rule 9 D Rule 5(c)(3) D Detention Hrg.                               DATE OF ARREST 0 )116/2020                    • VOL. SURR.
                                                                                TIME OF ARREST _5_·3-0~PM~---                 00NWR1T
121 Other: BAIL MODIFICATION 01/23/2020                                         TIME OF PRESENTMENT 1/17 4·00


                                                                 BAIL DISPOSITION
                                                                                                                               0 SEE SEP. ORDER
• DETENTION ON CONSENT W/0 PREJUDICE     O DETENTION: RISK OF FLIGHT/DANGER                                                    O SEE TRANSCRIPT
0 DETENTION HEARING SCHEDULED FOR: _ _ _ _ _ _ _ __
0 AGREED CONDITIONS OF RELEASE
0 DEF. RELEASED ON OWN RECOGNIZANCE
0$_ _ _ _ _ PRB D _ _ _FRP
•0 TRAVEL
   SECURED BY$_ _ _ _ _ CASH/PROPERTY:
          RESTRICTED TO SDNY/EDNY/      ---------------------
• TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
0 SURRENDER TRAVEL DOCUMENTS ( & NO NEW APPLICATIONS)
• PRETRJAL SUPERVISION:   0 REGULAR O STRICT OAS DIRECTED BY PRETRIAL SERVICES
0 DRUG TESTING/TREATMT AS DIRECTED BY PTS • MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT
0 HOME INCARCERATION O HOME DETENTION           CURFEW                     •
                                                          i;zl ELECTRONIC MONITORING  O GPS
0 DEF. TOP AY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES
• DEF.TO CONTINUE OR SEEK EMPLOYMENT    [OR] 0 DEF. TO CONTINUE OR ST ART EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
0 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
0 DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: _ _ _ _ _ _ _ _ __
- - - - - - - - - - - - - - - - - - ~ · REMAINING CONDITIONS TO BE MET BY: _ _ _ __

ADDITIONAL CONDITIONS/ADDITIONAL PROCEED~GS/COMMENTS:                                                                                     . ~

- D s\--'-'lll ~ck, ~                                [;u s 64.LJU.J.nJ     a ✓~ cuL- ~ ~v   1
     \-M- ~TS                                                  .          . t,          ·-p~ tS-~
           o     1.   .   a1              +   tn-,u.,0 l,(_) ~~ V\ ;;>_ b LD c.,u.-S °t
ih-(__
      D & V\fXA..A-1
           w1v~ ~c;L-h.,,u~
                                i,'\.-0

                          --ti---ad- J) ~f2A'L-v~
           11,<.L l-rv.__Jj h        vV\
                                                        CV'J_   ~v¼tt: u?Y\ ~ -p~ ancl.
                                                                           -
                                                                                  ~~J
                                                                                 cCt ie,1
                                                                                      {D
                                                                                           vM


                                                                                            'oc
                                                                                                   +u ~                      ALf L~ c,e_
                                                                                                  u..MS1-Ll f-r1.-(,,...{.(__ .
                                                                                                                                  0L<.,1 L~

0 DEF. ARRAIGNED; PLEADS NOT GUILTY y l                                                   O CONFERENCE BEFORE DJ. ON _ _ _ __
• DEF. WAIVES INDICTMENT
• SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL _ _ _ __
For Rule 5(c)(3) Cases:
0 IDENTITY HEARING WAIVED                                                0 DEFENDANT TO BE REMOVED
0 PRELIMINARY HEARING IN SDNY WAIVED                                     0 CONTROL DATE FOR REMOVAL: _ _ _ __

PRELIMINARY HEARING DATE: _ _ _ _ __                                     i;zl ON DEFENDANT'S CONSE1'1T


DATE: 01/23/2020
                                                                                                            ~f/ilfu
                                                                                    UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
WHITE (original) - COURT FILE         :elliK- U.S.   ATTORNEY'S OFFICE           ~ - U.S. MARSHAL              QR&fil:! - PRETRIAL SERVICES AGENCY
Rev'd 2016
